The plaintiff contends that the term "creditors," as expressed in Gen. St., c. 180, s. 12, should receive such a construction as to include heirs; but we are unable to discover anything in any of the various statutes to which we have been referred by counsel, which indicates any intention of the legislature to give to these terms, "creditor" and "heir," any other than their natural and usual signification. They have no legal or technical meaning different from that which belongs to the ordinary sense of language. So far from being synonymous, or associated in a class of similar condition, they are, when applied to an interest in an estate, so dissimilar as to be antagonistic, — the heir at law succeeding to the obligations of the deceased to the creditors of the estate.
The statute does not authorize the probate court to extend the commission for the purpose of enabling an heir to contest a creditor's claim that has been allowed. The appeal must be dismissed, and the
Decree affirmed. *Page 25